Citation Nr: 1526434	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  08-30 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES


1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to an initial compensable rating for service-connected right eye refractive error.


REPRESENTATION

Appellant represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1982 to July 1995.

 These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota. 

The claims were remanded by the Board in May 2010 for additional development.  In June 2012, the Board denied entitlement to an initial compensable rating for a service-connected right eye refractive error and again remanded the claim for service connection for a low back disability.  Then, in June 2013, the claim of service connection for a low back disability was remanded again. 

The Veteran appealed the Board's June 2012 denial of the claim for increased rating to the United States Court of Appeals for Veterans Claims (Court).  In an October 2013 Memorandum Decision, the Court vacated that part of the June 2012 Board decision denying a compensable rating for a right eye condition and remanded the claim for further proceedings consistent with the Memorandum Decision.

Finally, in July 2014, the Board again remanded the claims.  The appeal has now been returned to the Board for appellate disposition.

This appeal was processed using the Veteran's Benefits Management System (VBMS). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 


FINDINGS OF FACT

1.  A chronic back disability was not present in service or for several years thereafter, and the competent and probative evidence fails to link the Veteran's current back disability to service.


2.  Prior to December 10, 2008, the Veteran's service-connected right eye disorder was manifested by corrected central visual acuity of 20/20 in the right eye. There was left eye central visual acuity of 20/20.

3.  On and after December 10, 2008, the Veteran's service-connected right eye disorder was manifested by corrected visual acuity of 20/40 or better in the right eye.

CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a back condition have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  Prior to December 10, 2008, the criteria for an initial compensable disability rating for a right eye disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.31, 4.84a, Diagnostic Codes 6061-6079 (2008). 

3.  On and after December 10, 2008, the criteria for an initial compensable disability rating for a right eye disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.31, 4.84a, Diagnostic Code 6061-6079 (2008); 38 C.F.R. § 4.79, Diagnostic Codes 6061-6066 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

The RO provided pre-adjudication VCAA notice by a letter dated in May 2007.  The notice included the types of evidence needed to substantiate the underlying claims of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of a current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing the injury or disease, during service.  The notice identified the evidence needed to substantiate a claim and the relative duties of VA and the Veteran to obtain evidence.  The Veteran was notified of what information and evidence he needed to submitted and of what information and evidence would be obtained by VA.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.

Additionally, the Veteran's claim for a higher rating arises from his disagreement with the initial evaluation following the grant of service connection for for a right eye disorder.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify with regard to that claim is therefore required.

VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records and VA records, and provided the Veteran with VA examinations in December 2011, July 2012, August 2013, and November 2014.  The reports of the VA examination included a review of the Veteran's medical history, including his service treatment records, an interview and examination of the Veteran, as well as sufficient clinical and diagnostic findings for purposes of determining the nature and existence of a back disability and the nature of the Veteran's eye condition.  Therefore, the Board concludes that the VA examinations are adequate.  38 C.F.R. § 4.2 (2014); see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain a VA opinion, it must ensure that examination or opinion is adequate).  

The previous Board remand required that the RO/AMC obtain additional VA and private treatment records.  Those records were requested and added to the claims file.  Additionally, the Board notes that the June 2014 remand directed the RO/AMC to obtain another examination for the Veteran regarding his claim of an increased initial rating for a right eye disability.  The Board notes that the Veteran was scheduled for such examination in January 2015.  However, the Veteran failed to attend the examination and did not provide good cause for doing so.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Background and Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

I.  Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).

Generally to establish entitlement to service connection, a Veteran must show (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the current disability and an in-service injury or disease.  All three elements must be proved.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  The application of the presumption of soundness applies only when a disease or injury not noted upon entry to service manifests in service, and a question arises as to whether it preexisted service.  See Gilbert v. Shinseki, 26 Vet. App. 48 (2014).

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a) (West 2014).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

When the evidence is admissible, the Board must determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance).

If the evidence is credible, the Board, as the fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

The Veteran seeks service connection for a back condition on the basis that it was incurred in or caused by his period of active service.  

The Veteran's service treatment records indicate that there were no spine defects, infirmities or disorders noted at the time of the his entry into active duty.  Service treatment records reveal that he first sought treatment for his back in October 1992, when he complained of low back pain after lifting a battery out of a buoy pocket, causing injury to his back.  He was assessed with lumbosacral strain/sprain.  On two occasions in June 1994, the Veteran was seen with complaints of low back pain for 24 hours after lifting a door.  He was assessed with minor muscle spasm and mechanical musculoskeletal low back pain.  Scoliosis and lumbosacral spine series were ordered and were conducted in July 1994.  The request noted recurrent low back pain for two years. 

Lumbosacral spine films, including both oblique views, showed a slight lumbar dextroscoliosis and a normal lordosis.  The vertebral bodies, intervertebral disc spaces, pedicles, spinous and transverse processes appeared intact with some minimal lipping on the inferior anterior aspect of the body of L5.  There was no evidence of spondylolysis or spondylolisthesis.  The scoliosis study revealed that the vertebral bodies and intervertebral disc spaces appeared intact, as did the pedicles, spinous and transverse processes.  There was minimal s-shaped thoracic scoliosis with straightening of the normal thoracic kyphosis.  A normal lumbar lordosis with a slight dextroscoliosis was also noted. 

On follow up in July 1994, the Veteran reported injuring his back approximately two years prior and experiencing various problems with his back since then, usually dull, persistent pain after lifting heavy objects.  He indicated that his condition had significantly improved since his last visit and was assessed with resolving mechanical low back pain.  At the time of his January 1995 discharge examination, the Veteran noted recurrent back pain for two years.

The claim was originally remanded by a May 2010 Board remand, which required the RO to obtain a VA examination in conjunction with the Veteran's claim of service connection.  The VA examination was conducted in December 2011.  The examiner noted that the Veteran was seen for a lumbosacral sprain/strain in 1992 but that there were no clinical findings on current examination.  The Veteran reported that he hurt his back in either 1992 or 1992 while he was working in the Coast Guard.  He indicated that it "comes and goes" if he is doing heavy lifting.  He stated that the pain is sharp with no radiation.  He denied any surgeries or injections, and stated that he currently self-treats with the "inversion table."  He also stated that he was seen for private treatment for a "couple of years after service but not recently."  

After review of the evidence, interview, and examination, the VA examiner opined that there was no chronic back condition attributed to the Veteran's military service including the treatment therein.  The VA examiner opined that the finding of the minimal thoracic scoliosis by x-ray is a genetic condition that was not caused or aggravated by or during the Veteran's military service.  The examiner also noted that there was no spine condition diagnosed at the time of discharge.

An addendum opinion was provided in March 2012 regarding whether the minimal scoliosis was aggravated in service.  The examiner opined that there was no aggravation.  By way of rationale, the examiner found that the Veteran's subjective symptoms remain "intermittent" and resolves with "self-treatment."  

The claim was remanded again in June 2012, and another VA examination was requested.  The examination was provided in July 2012.  At that time, the examiner diagnosed the Veteran with multilevel disc degeneration of the lumbar scoliosis convexity to the right, according to x-ray testing.  The examiner opined that, although the Veteran was seen for a lumbosacral sprain/strain in 1992, there was no evidence that the injury became a chronic condition.  The examiner also noted that when the Veteran was seen in 1994, he reported that the back pain had been occurring for 24 hours, which did not indicate chronicity.  Further, the examiner stated that these diagnoses are not related to a change in the bone structure of the spinal column, but are related to the muscular areas surrounding the spinal column.  The examiner then noted that the exit examination was normal and that there was only one assessment for back pain since that time. Thus, it was the opinion of the examiner that the current degenerative disc disease and lumbar scoliosis is less likely as not caused by the lifting injury in 1992 or 1994 based on the fact that these were acute events that have no documentation of a chronic pattern or degenerative changes at that time.  

The examiner noted that degenerative changes are well-known to happen with the aging process and given that the episodes were acute and transitory the degenerative changes are less likely as not related to the lifting injuries from 1992 and 1994.  The examiner noted that he researched scoliosis in "Up-to-Date" and on the Mayo Clinic's website.  He noted that the Mayo Clinic website stated that "the cause of most scoliosis is unknown" and that the curvature of the spine most "often occurs with a growth spurt just before puberty."  There is no notation throughout the literature that scoliosis occurs from injury.  Based on that current clinical data, the examiner opined that the scoliosis of lumbar spine is less likely as not caused by the lifting injury from either 1992 or 1994.  The examiner reviewed and agreed with the previous opinion.

The examiner further noted that there are no clear documented x-rays prior to service that shows scoliosis, so this examiner could not provide an opinion without speculation in regards whether the scoliosis preexisted service or was aggravated thereby.  However, the examiner stated that the evidence from "Up to Date" and the Mayo Clinic's website that there are no findings that show that any type of injury is a contributing factor to scoliosis.  He noted that "Up to Date" scoliosis is a description of the structure of the spine.  Based on the medical literature reviewed, the examiner stated that scoliosis is idiopathic, congenital, or genetic.

The June 2013 remand noted that the July 2012 VA examination and x-rays did not include x-rays of the thoracic spine and requested that one be performed on remand.  In addition, the Board noted that the VA examiner initially reported that the Veteran's minimal thoracic scoliosis noted in service was a genetic condition, but that in the absence of contemporaneous thoracic spine x-rays, it is unclear whether this condition currently exists.  Updated treatment records were also requested.

Per the remand instructions, a VA examination was conducted in August 2013.  At that time, the Veteran was diagnosed with chronic lumbar strain and mild degenerative arthritis of the thoracic and lumbar spine.  It was the examiner's opinion that each of these conditions had its onset after service and that it is less likely as not that any of these conditions were related to the Veteran's period of service.  The rationale was that there were no complaints or disability identified on enlistment, and there were no diagnosed back conditions at time of discharge, with full range of motion and no pain.  It was also the examiner's opinion that it is less likely as not that the Veteran's current disability was the result of an injury in 1992 while pulling up a battery from a boat buoy while in the Coast Guard.  The rationale was based on the fact that the Veteran was asymptomatic for about two years after that injury, and that a January 1995 discharge examination noted full range of motion of the spine; negative straight leg raise; no tenderness; and did not diagnose a condition.  The examiner noted that it is not unusual to have normal degenerative changes of the thoracic and lumbar spine as a normal course of aging.  It was also the examiner's opinion that it is less likely as not that the Veteran's current back disability was related to any injury in 1994.  The rationale was based on the January 1995 discharge examination, which noted a history of back pain but documented a normal exam with full range of motion, normal straight leg raise and no pain, and no diagnosis of a back condition.  The examiner also noted that x-rays did not show degenerative arthritis in 1994.

With regard to the issue of scoliosis, the examiner stated that there is no evidence to support a diagnosis of scoliosis or other congenital back problems.  By way of rationale, the examiner stated that the July 6, 1994, thoracic x-rays showed a minimal S-shaped curvature or scoliosis, which was not permanent and does not exist as per the subsequent x-rays including August 5, 2013.  The examiner explained that spinal curvatures tend to improve when the offending disorder or muscle spasm is treated.  Furthermore, he stated that a diagnosis of scoliosis generally implies a curvature of 10 degrees or greater and the x-ray reported minimal S-shaped curvature.  Additionally, he indicated scoliosis would not usually progress after puberty or after growth plates have closed.

On remand in June 2014, the Board found that the VA examiner who conducted the August 2013 VA examiner failed to consider the Veteran's report of recurrent back pain made at the time of the January 1995 discharge examination, as well as his report at the time of the July 2012 VA examination that he had had intermittent back pain since service, in providing an opinion against the claim. The rationale employed by the August 2013 VA examiner also did not provide an adequate discussion as to why the current back conditions are not related to the in-service injuries in 1992 and 1994, especially given the Veteran's complaints of continuous symptoms since those injuries.  In addition, the Board found that the VA examiner who conducted the August 2013 VA examination also did not provide an opinion as to whether it is at least as likely as not the previously-diagnosed lumbar scoliosis (diagnosed at the time of the July 2012 VA examination) is related to any in-service disease, event, or injury, including the 1992 and 1994 injuries noted in the service treatment records.  The Board acknowledged that the examiner determined that there was no evidence to support a diagnosis of congenital back problems or scoliosis at the time of the August 2013 VA examination, and that it was the examiner's opinion that "if the scoliosis had been present or persistent on x-rays Aug 5, 2013 then it would have been considered congential [sic] and not related to service."  Finally, the remand requested that records from a December 2011 x-ray be associated with the file.  

Therefore, the Board sought an addendum opinion in November 2014.  The examiner reviewed the available records, including all previous remands, rating decisions, and VA examinations.  As an initial matter, the examiner explained that his earlier reference to a December 2011 examination was an error, and that he meant to reference examinations dated in July 2012 and December 2012.  The examiner opined that it is less likely than not that the claimed condition was incurred in or caused by the claimed in-service injury, event, or illness.  The examiner also addressed the issue that the Veteran suffered an injury six months after his separation examination.  The examiner noted that the Veteran sustained an injury in June 1995, when he was noted to have a chest wall condition called costochondritis, with complaints of pain in his chest with breathing.  The examiner noted that there was no evidence of a reoccurrence of back pain and no evidence of low back pain at that time.  The examiner further noted that the available medical service treatment records note costochondritis and that this is not consistent with a chronic back condition that would lead to degenerative changes of the thoracolumbar spine.  

The examiner further explained that the evidence of the slight curvature in the Veteran's spine noted in 1994 and again in 2012 is not consistent with structural scoliosis.  The examiner noted that the Veteran's representative submitted medical evidence from Web MD that states that nonstructural or functional scoliosis involves a curve in the spine without rotation that is reversible because it is caused by a condition such as muscle spasm or a difference in leg length.  The examiner noted that the earlier reports suggested that the Veteran had some degree of muscle spasm.  The examiner stated that the evidence of the presence of "minimal scoliosis" per the 1994 report in service is "consistent with reports of back pain secondary to muscle strain or muscle spasm."  However, the examiner stated that his does not imply an association of this finding with a much later chronic back condition or with chronic eventual degeneration of the Veteran's spine. 

The examiner went on to address the Board's question regarding the Veteran's lay statements about his back pain.  Specifically, the examiner noted that the Veteran complained of recurrent back pain at the time of the January 1995 discharge examination as well as the July 2012 examination report in which the Veteran states that he has had intermittent back pain since service.  However, the examiner explained that the Veteran's reports of having back pain and muscle spasms, even with reports of a very mild change in the curvature of the spine, are not consistent with having a chronic back condition.  The examiner clarified that reports of low back pain is not in itself a diagnosis of a diagnosis.  Instead, the examiner stated that a chronic back condition should manifest itself either with findings on examination or confirmation of reports of medical visits to medical providers for ongoing treatment.  A lack of reported medical visits or findings is not consistent with a chronic back condition. 

The examiner went further and noted that the Veteran was seen for a lumbar sprain/strain in 1992, but noted that there is no ongoing evidence that this became a chronic condition.  The examiner noted that the Veteran was again seen in 1994 for back pian hat occurred for 24 hours, but did not indicate chronicity.  In addition, the examiner stated that the diagnoses provided at the time of treatment are not diagnoses of the actual change in bone structure of the spinal column, but instead related to the muscular areas around the spinal column.  

In sum, the examiner was asked to provide an opinion as to whether any of the Veteran's diagnosed back disabilities were incurred in, related to, or caused by an in-service disease, event, or injury, including the injuries noted in 1992 and 1994.  The examiner indicated that the medical reports for muscle spasm and muscle strain during the Veteran's period of service were "acute conditions which improved."  The examiner noted that the Veteran offers complaints of intermittent low back pain and corresponding muscle spasm, but he clarified that low back pain is not a diagnosis.  The examiner indicated that there are numerous medical reports of negative medical findings on repeated back examinations, dated as late as 2013.  In addition, the examiner noted that the separation examination in January 1995 was negative for any back problems and that the injury sustained six months later was related to a chest wall condition and not consistent with a thoracolumbar back condition, scoliosis, or degenerative thoracolumbar disease. 

In addition, the examiner opined that it is less likely as not that the Veteran's current mild degenerative arthritis of the thoracic spine was incurred in or caused by an in-service disease, event or injury, including the injuries in 1992 and 1994.  By way of rationale, the examiner explained that the two documented medical notes indicating muscle spasm or sprain during his period of service and the one documented episode after service in 1998 are not consistent with significant injuries that would cause loss of cartilage or narrowing of the thoraco lumbar spine.  The diagnosis of these degenerative changes was not made until 18 years after his period of service.

Finally, the examiner opined that it is less likely as not that the Veteran's lumbar scoliosis that was diagnosed in 1994 and in July 2012 was incurred in or caused by an in-service disease, event or injury, including the injuries in 1992 and 1994.  The examiner explained that follow-up x-rays from August 2013 do not show evidence of scoliosis.  In addition, he stated that there is no evidence that the Veteran has a structural or significant scoliosis.  Further, he indicated that the previously noted mild convexity of the thoracic and lumbar spine was related to muscle spasm or positional changes and is a common finding according to the department of Radiology.  This finding is not considered chronic.  He explained that, in adults, scoliosis may result from changes in the spine due to aging or degenerative changes.  There is no medical evidence that the veteran's minimal nonstructural scoliosis, involving muscle spasm or soft tissue changes around the spine as noted in service caused the degenerative arthritis.

The Board finds the opinions provided by the December 2011, July 2012, August 2013, and November 2014 examiners, taken together, to be probative to the question at hand in regard to whether any low back disability is related to service.  In this case, the examiners based their opinions concerning the medical diagnosis on the complaints presented by the Veteran during and after service, a review of this particular Veteran's medical history (as contained in his service treatment records), the diagnostic studies, and from the in-person physical examinations of the Veteran, including the Veteran's lay contentions.  The examiners are clinicians and medical doctors who possess the necessary education, training, and expertise to provide the requested medical diagnoses.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Indeed, the medical diagnoses contained in the VA examination reports expressly demonstrate the examiners' thorough and comprehensive review of the Veteran's medical history, both during and after service, and the repeated evaluations of the spine.  The medical evidence of record, therefore, is relevant and is of sufficient competency, credibility, and probative value upon which to base a decision.  The examiners' opinions, taken together, considered all of the relevant evidence, to include the Veteran's contentions that his low back disability is related to his service.  Furthermore, the Veteran has not presented any competent medical evidence to rebut this opinion.  Thus, the most probative evidence of record consists of the VA examination reports and opinions provided in December 2011, July 2012, August 2013, and November 2014.  

As noted, as a lay person, the Veteran is competent to describe symptoms, which he is able to perceive through the use of his senses.  38 C.F.R. § 3.159 (Competent evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matter that can be observed and described by a lay person); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through use of the senses).  The Board thus finds that the Veteran is competent to describe his low back pain in service and thereafter.

Although the Veteran is competent to describe symptoms of a back disability, unless the diagnosis of any such disorder is capable of lay observation, the determination as to the presence or diagnosis of such a disability is medical in nature and competent medical evidence is required to substantiate the claim.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  The Veteran's claim of service connection for a back disability is not capable of lay observation.  See Jandreau, 492 F.3d at 1377 (explaining in a footnote, sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken bone, and sometimes not, for example, a form of cancer); see also Barr, 21 Vet. App. at 309 (varicose veins were subject to non-expert diagnosis due to the readily observable defining characteristics of the condition).

Furthermore, for such claims before the Board, a diagnosis cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses.  As demonstrated by this case, a diagnosis depends upon the interpretation of symptoms, and clinical and diagnostic tests, such as X-rays and laboratory tests, which requires medical knowledge.  No factual foundation has been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer such medical diagnoses.  Therefore, the Veteran's assertion or opinion that he has a back disability, and the relationship of such diagnoses or symptoms to service, is not competent evidence.  The Veteran's discussion of his back pain and symptoms over the years certainly is important; however, the Veteran's opinion as to the diagnosis or cause of his back disability cannot outweigh the opinion of a medical professional.  The persuasive value of his lay contentions is low because the overall factual picture is complex.  Given the normal clinical evaluation of the Veteran's spine upon discharge, the Board finds the Veteran's lay contentions are not sufficient to provide a nexus between his back disability and his active duty service.  As the evidence does not show the Veteran has expertise in medical matters, the Board concludes that the Veteran's nexus opinion in this regard is not competent and therefore is not probative of whether his back disability is related to his period of service.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

II.  Increased Initial Rating

Service connection for refractive error (claimed as right eye) was granted by an April 2008 rating decision, and a noncompensable evaluation was assigned under 38 C.F.R. § 4.79, Diagnostic Code 6099-6009, effective May 29, 2007.  During the course of this appeal, VA revised the criteria for rating eye disabilities, effective December 10, 2008.  73 Fed. Reg. 66,543 (2008).  The December 2008 amendments included a rearrangement of some substantive criteria for rating eye disabilities, which ultimately eliminated 38 C.F.R. § 4.84a (2008).  The current version of the schedule for rating the eye is located in 38 C.F.R. § 4.79 (2014).  Where a law or regulation changes during the pendency of a claim for increased rating, the Board should first determine whether application of the revised version would produce retroactive results.  In particular, a new rule may not extinguish any rights or benefits the claimant had prior to enactment of the new rule.  VAOPGCPREC 07-03, 69 Fed. Reg. 25179 (2004).  However, if the revised version of the regulation is more favorable, the implementation of that regulation under 38 U.S.C.A. § 5110(g) can be no earlier than the effective date of that change.  If the former version is more favorable, VA can apply the earlier version of the regulation for the period prior to, and from, the effective date of the change.  38 U.S.C.A. § 5110 (West 2014); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

In the decision from June 2012, the Board recharacterized the Veteran's right eye disorder to be considered under 38 C.F.R. § 4.84a, Diagnostic Codes 6061-6079 (2008) for the period of time prior to December 10, 2008, and under 38 C.F.R. § 4.84a, Diagnostic Codes 6061-6079 (2008) and 38 C.F.R. § 4.79, Diagnostic Codes 6061-6066 (2014) on and after December 10, 2008.  See Kuzma, 341 F.3d 1327. 

Prior to December 10, 2008, 38 C.F.R. § 4.84a , Diagnostic Codes 6061-6079 provided for a 10 percent evaluation when there was 20/50 vision in one eye with 20/40 or 20/50 vision in the other eye, or when there was 20/70 vision in one eye and 20/40 vision in the other eye. 38 C.F.R. § 4.84a, Diagnostic Codes 6078, 6079 (2008).  Under 38 C.F.R. § 4.75, the best distant vision obtainable after the best correction by glasses will be the basis of the rating.  38 C.F.R. § 4.75 (2008).

On and after December 10, 2008, 38 C.F.R. § 4.79, Diagnostic Codes 6061-6066 provide for a 10 percent evaluation when there was 20/50 vision in one eye with 20/40 or 20/50 vision in the other eye, 20/70 vision in one eye with 20/40 vision in the other eye, or 20/100 vision in one eye with 20/40 vision in the other eye.  38 C.F.R. § 4.79, Diagnostic Code 6066 (2014).  Under 38 C.F.R. § 4.75(c), if visual impairment of only one eye is service-connected, the visual acuity of the other eye will be considered to be 20/40 for purposes of evaluating visual impairment.  38 C.F.R. § 4.75 (2014).  In addition, central visual acuity is to be evaluated on the basis of corrected distance vision with central fixation. 38 C.F.R. § 4.76(b) (2014).

A. Prior to December 10, 2008 

Prior to December 10, 2008, the medical evidence of record reflects one post-service eye examination.  A September 2007 VA optometry record notes the Veteran's complaints of blurry vision in his right eye.  He denied double vision and indicated that he used over-the-counter reading glasses on an occasional basis. He stated that he had metal removed from his right eye during service.  On examination, distant visual acuity in the right eye was 20/40 doubled without correction.  Distant visual acuity in the left eye was 20/25- without correction. Refraction was plano-2.00x77 plus +1.50 in the right eye and -0.25-0.75x95 plus +1.50 in the left eye.  Corrected visual acuity was 20/20, bilaterally.  Motilities were full and smooth, bilaterally.  Pupils were size 4 and reactive, bilaterally.  There was no relative afferent pupillary defect.  Applanation tonometry revealed intraocular pressure of 19 in each eye.  A Goldmann visual field test was not performed.  A slit lamp examination revealed the conjunctiva to be white, the corneas to be clear, and the lenses to be clear, bilaterally.  Cup to disc ratio was .40 in both eyes.  The macula were homogenous, the vessels were normal, and the peripheral retina was flat.  There was no diplopia.  The best corrected visual acuity was reported to be 20/20 in the right eye and 20/20 in the left eye.  The VA physician noted that the Veteran left the examination before it was over, as he was impatient.  The diagnosis was refractive error.

In an April 2008 report of contact, the VA examiner who provided the September 2007 examination opined that the right eye refractive error was at least as likely as not caused by the significant eye trauma during military service with the zygomatic arch fracture requiring repair and the current significantly changed right eye findings compared to the left eye, though both eye vision was correctable to 20/20.

Applying the results of the visual acuity test to 38 C.F.R. § 4.84, Table V, Ratings for Central Visual Acuity Impairment, shows that no more than a noncompensable evaluation is warranted for the Veteran's right eye symptoms prior to December 10, 2008.  The evidence does not show that there was corrected visual acuity of 20/50 in one eye and 20/50 or 20/40 in the other eye or that there was visual acuity of 20/70 in one eye and 20/40 in the other eye.  38 C.F.R. § 4.84a, Diagnostic Codes 6078, 6079 (2008). In that regard, the only medical evidence of record prior to December 10, 2008 reflects that the Veteran had corrected visual acuity of 20/20, bilaterally. Accordingly, a compensable evaluation is not warranted for the Veteran's right eye disorder under Diagnostic Codes 6061-6079 prior to December 10, 2008. 

The Board has also considered whether an increased evaluation would be in order under other relevant diagnostic codes.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, the Board has considered the propriety of assigning a higher, or separate, rating under another diagnostic code.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995). 

However, there is no evidence of uveitis, keratitis, scleritis, iritis, cyclitis, choroiditis, retinitis, recent intra-ocular hemorrhage, detachment of the retina, unhealed injury of the eye, tuberculosis of the eye, retinal scars, glaucoma, malignant or benign new growths, nystagmus, conjunctivitis, ptosis, ectropion, entropion, lagophthalmos, loss of the eyebrows or eyelashes, epiphora, optic neuritis, cataract, aphakia, paralysis of accommodation, dacryocystitis, loss of portion of the eyelids, dislocation of the crystalline lens, pterygium, or keratoconus.  38 C.F.R. § 4.84a, Diagnostic Codes 6000-6035 (2008).  In addition, there is no evidence of impairment of field vision or impairment of muscle function.  38 C.F.R. § 4.84a, Diagnostic Codes 6080, 6090 (2008).  Thus, an initial compensable evaluation is not warranted under Diagnostic Codes 6027 or 6028.  38 C.F.R. § 4.84a, Diagnostic Codes 6027, 6028 (2008). 

B. On and After December 10, 2008 

After the May 2010 Board remand, a VA eye examination was conducted in December 2011.  The examination report reflects that the Veteran had uncorrected distance vision of 20/40 or better in the right eye and 20/40 or better in the left eye.  Uncorrected near vision was 20/100 in the right eye and 20/70 in the left eye.  Corrected distance vision was 20/40 or better in the right eye and 20/40 or better in the left eye.  Corrected near vision was 20/40 or better in the right eye and 20/40 or better in the left eye.  The pupil diameter was 5 millimeters in each eye, and the pupils were round and reactive to light.  There was no afferent pupillary defect present.  The Veteran did not have anatomical loss, light perception only, extremely poor vision, or blindness of either eye.  The Veteran did not have a corneal irregularity that resulted in severe irregular astigmatism.  The Veteran did not have diplopia.  Goldmann applanation tonometry revealed right eye pressure of 20 and left eye pressure of 20.  A slit lamp and external examination were normal, bilaterally.  A fundus examination was normal, bilaterally.  The Veteran did not have a visual field defect.  The examiner indicated that the Veteran did not have anatomical loss of eyelids, brows, or lashes; lacrimal gland and lid disorders; ptosis; conjunctivitis; corneal conditions; cataract; inflammatory eye conditions and/or injuries; glaucoma; optic neuropathy; retinal conditions; neurologic eye conditions; tumors and neoplasms; or other eye conditions.  The examiner noted that the Veteran had surgical repair and implant to repair zygomatic fracture of the right side.  There was no scarring or disfigurement attributable to any eye condition.  The examiner reported that the Veteran did not have any incapacitating episodes attributable to any eye condition in the past 12 months.  The examiner stated that the Veteran's eye condition did not impact his ability to work.  The diagnosis was corneal foreign body.

Then, per the October 2013 Memorandum Decision by the Court, the Board's June 2012 decision was vacated and remanded for further development.  The Court's October 2013 Memorandum Decision determined that the June 2012 Board decision lacked adequate reasons and bases for failing to address whether VA had complied with its May 2010 remand directives.  This determination was based on the Veteran's argument that contrary to the Board's remand instructions, the examiner who conducted a December 2011 VA examination was not a physician and had not reviewed the claims file during the examination.  Because the December 2011 VA eye examination was conducted by an optometrist and not a physician, and because there was no indication that the claims file had been reviewed, the Board remanded the claim for an initial increased rating in June 2014. 

Per the instructions of that remand, the RO scheduled the Veteran for an examination with an opthamologist in January 2015.  However, a document in the Veteran's file indicates that the Veteran's examination was canceled because he did not attend the examination.  Furthermore, there is no evidence that the Veteran provided any cause for missing his scheduled examination.  In addition, private treatment records were obtained and a private record from July 2013 show uncorrected right eye visual acuity of 20/30, and correct visual acuity was not reported.

The Veteran was notified in October 2011, before his first VA examination for his eye disability claim, that when a claimant fails to report for an examination or reexamination without good cause, that the claim is rated based on the evidence of record or denied.  Because the Veteran failed to attend the scheduled examination without good cause, the Board finds that the claim must be rated based on the evidence of record.  

As previously mentioned, on December 10, 2008, during the course of this appeal, VA revised the diagnostic criteria for evaluating eye disabilities.  Although the new criteria cannot be applied prior to their effective date, the old criteria can be applied after the effective date of the new regulation if the result is more favorable to the Veteran.  Kuzma, 341 F. 3d at 1328.  However, in this case, neither the old criteria nor the revised criteria provide for a compensable evaluation for the Veteran's service-connected right eye disorder. 

Applying the results of the visual acuity test from December 2011 to 38 C.F.R. § 4.84, Table V, Ratings for Central Visual Acuity Impairment, shows that no more than a noncompensable evaluation is warranted under the old rating criteria.  The evidence does not show that there was visual acuity of 20/50 in one eye with 20/50 or 20/40 in the other eye, or that there was 20/70 acuity in one eye and 20/40 in the other eye.  In that regard, the December 2011 VA examiner reported that there was corrected distance and near visual acuity of 20/40 or better in both eyes.  As such, an initial compensable evaluation is not warranted for the Veteran's right eye disorder under the old diagnostic criteria. 38 C.F.R. § 4.84a, Diagnostic Codes 6061-6079 (2008).  In addition, a compensable evaluation is not warranted for the Veteran's right eye disorder under the rating criteria in effect on and after December 10, 2008, as the evidence does not show vision in one eye of 20/50 and in the other eye of 20/50 or 20/40 or vision in one eye of 20/70 and in the other eye of 20/40.  38 C.F.R. § 4.79, Diagnostic Code 6066 (2014).  As noted above, corrected distance and near visual acuity in the right eye was 20/40 or better. Under 38 C.F.R. § 4.75(c), visual acuity in the left eye is considered to be 20/40.  As such, a compensable evaluation is not warranted for the Veteran's right eye disorder under either the old or the new rating criteria for eye disabilities on and after December 10, 2008. 

An increased evaluation under other potentially applicable diagnostic codes has also been considered on and after December 10, 2008.  However, there is no evidence of choroidopathy; uveitis; keratitis; scleritis; iritis; cyclitis; choroiditis; keratopathy; retinitis; retinopathy or maculopathy; intraocular hemorrhage; detachment of the retina; unhealed injury of the eye; tuberculosis of the eye; localized scar, atrophy, or irregularities of the retina with irregular, duplicated, enlarged, or diminished image; glaucoma; new growths on the eyeball; neoplasms; nystagmus; conjunctivitis; ptosis; ectropion; entropion; lagophthalmos; loss of eyebrows or eyelashes; disorders of the lacrimal apparatus; epiphora; optic neuritis; optic neuropathy; cataract; aphakia; paralysis of accommodation; dacryocystitis; loss of portion of the eyelids; dislocation of the crystalline lens; pterygium; keratoconus; corneal transplant; or pinguecula.  38 C.F.R. § 4.84a, Diagnostic Codes 6000-6035 (2008); 38 C.F.R. § 4.79, Diagnostic Codes 6000-6037 (2014).  In addition, there is no evidence of impairment of field vision impairment or of muscle function.  38 C.F.R. § 4.84a, Diagnostic Codes 6080, 6090 (2008); 38 C.F.R. § 4.79, Diagnostic Codes 6080, 6090 (2014). 

Accordingly, an initial compensable evaluation is not warranted for the Veteran's service-connected right eye disorder. In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the veteran's claim, the doctrine is not for application. Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

 C. Extraschedular Consideration

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's right eye disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis at any time pertinent to the appeal. See 38 C.F.R. § 3.321(b)(1) (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  

In this case, the Board finds that the rating criteria to evaluate the Veteran's disabilities reasonably describe his disability level and symptomatology.  The medical evidence of record reflects that the Veteran's right eye refractive error was corrected to 20/20 vision.  In addition, the December 2011 VA examiner reported that the Veteran's eye condition did not impact his ability to work.  The Veteran has not contended that his right eye disability caused periods of hospitalization.  Accordingly, the Board concludes that his service-connected right eye disability does not reflect marked interference with his employment, and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Service connection for a back disability is denied. 

Entitlement to an initial compensable rating for right eye refractive error is denied.


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


